EXHIBIT 10.1

YA GLOBAL INVESTMENTS, L.P.
101 Hudson Street, Suite 3700
Jersey City, New Jersey 07092


September 29, 2008
 
Titan Global Holdings, Inc.
1700 Jay Ell Drive
Richardson, TX 75081
 
IVI Communications, Inc.
1700 Jay Ell Drive
Richardson, TX 75081
 
Re:            Convertible Debentures No. CCP-1, CCP-2  and CCP-3________ (the
“Debentures”) issued by IVI Communications, Inc. (“IVI” or the “Company”) to YA
Global Investments, L.P. (f/k/a Cornell Capital Partners, LP.)


Gentlemen:


This letter sets forth our agreement regarding the above referenced Debentures
and other matters. Capitalized terms not defined herein shall have the
definition set forth in the applicable Debenture.  Our agreement is as follows:


 
1.
If each of the conditions as set forth herein is met, at any time between the
date of this agreement and December 20, 2008 (the “Payoff Deadline”), YA will
accept payment of ninety-seven and one-half percent (97.5%) of the
then-outstanding amount of principal and interest on the Debentures (the “Payoff
Amount”) and will retire or assign (at the request of the payor) an equal amount
of the Debentures (the “Paid Debentures”). YA’s obligation to assign, rather
than retire, the Paid Debentures shall be contingent on execution of an
assignment agreement that provides that such assignment is without recourse to
YA, and otherwise containing commercially customary representations and
warranties.  Any Debentures so assigned shall be referred to as the “Assigned
Debentures.”  The Payoff Amount must be transmitted via wire transfer in
immediately available funds, and may be made by either IVI, Titan Global
Holdings, Inc., or their collective affiliates (“Titan”).    No payment of sums
other than the Payoff Amount shall be payable under this Agreement, and   YA
shall have no obligation to accept any amount other than the Payoff Amount.   In
the event the Payoff Amount is paid by the Payoff Deadline, all other amounts
which may be due under the Assigned Debentures arising from penalties or other
charges shall be forgiven.



 
2.
Acceptance by YA of the Payoff Amount is further conditioned upon the following:



 
a.
Closing of the acquisition by way of purchase or merger of an operating business
by IVI from Titan or an affiliate of Titan (the “Acquisition”).

 
b.
Filing of a “Super 8-K” for IVI post-Acquisition, with the Securities and
Exchange Commission (the “8-K Filing”).
 
c. 
Execution by IVI, or the successor post-Acquisition entity of an amendment to
the Debentures, in the form attached hereto as Exhibit A, providing that
remaining principal thereon shall be convertible into 2.5% of the outstanding
shares of the merged entity (based on the number of shares outstanding as of the
effective date of approval by the SEC of the 8-K Filing 


 

--------------------------------------------------------------------------------


 

  d.  Execution of all other documents reasonably necessary to assure
effectuation of any conversion of the Debentures held by YA after payment of the
Payoff Amount. 

 

 
3.
As modified herein, the Debentures, and all other agreements between and among
the parties hereto, shall remain in full force and effect.



If this agreement reflects your understanding and agreement, please execute on
the signature block provided below.




IVI COMMUNICATIONS, INC.
 
By: /s/ KURT JENSEN           
Name: Kurt Jensen
Title: President


YA GLOBAL INVESTMENTS, L.P.
 
By:
Yorkville Advisors, LLC

Its:
Investment Manager



By: /s/ JERRY EIKE                   
Name: Jerry Eike
Title:  Managing Member


TITAN GLOBAL HOLDINGS, INC.

By: /s/ BRYAN CHANCE          
Name: Bryan Chance
Title: President